                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                          DISTRICT OF NEVADA

                                                                              9   VANESSA HARRELL an individual;                            Case No.: 2:19-cv-00177-JAD-PAL
                                                                             10                                        Plaintiff,
                                                                                                                                               STIPULATION AND ORDER FOR
                                                                             11         v.                                                       DISMISSAL OF DEFENDANT
Law Office of Kevin L. Hernandez




                                                                                                                                             MEDICREDIT, INC. WITH PREJUDICE
                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  MEDICREDIT, INC. a foreign corporation;
                                                                             13
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                        Defendant.
                                           Las Vegas, Nevada 89123




                                                                             14

                                                                             15              Plaintiff, Vanessa Harrell (“Plaintiff”), and Defendant, Medicredit, Inc. (“Medicredit”) (the
                                                                             16   “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             17              Therefore, Plaintiff and Medicredit, by and through their respective attorneys of record,
                                                                             18   and subject to the court’s approval, respectfully request dismissal of the above-captioned matter
                                                                             19   with prejudice under FRCP 41(a) as to Medicredit, with Plaintiff and Medicredit bearing their own
                                                                             20   ///
                                                                             21   ///
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                              1   attorneys’ fees and costs incurred in this action.

                                                                              2   Respectfully Submitted.

                                                                              3

                                                                              4    Dated: April 18, 2019                               Dated: April 18, 2019
                                                                              5    LAW OFFICE OF                                       SPENCER FANE LLP
                                                                                   KEVIN L. HERNANDEZ
                                                                              6
                                                                                   /s/ Kevin L. Hernandez                              /s/ Mary E. Bacon
                                                                              7    Kevin L. Hernandez, Esq.                            Mary E. Bacon, Esq.
                                                                                   Nevada Bar No. 12594                                Nevada Bar No. 12686
                                                                              8    8872 S. Eastern Avenue, Suite 270                   300 S. Fourth Street, Suite 950
                                                                                   Las Vegas, Nevada 89123                             Las Vegas, Nevada 89101
                                                                              9    kevin@kevinhernandezlaw.com                         mbacon@spencerfane.com
                                                                                   Attorney for Plaintiff                              Attorney for Medicredit, Inc.
                                                                             10

                                                                             11                                                        IT IS SO ORDERED:
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                    ____________________________________
                                                                             13          Based on the parties' stipulation [ECF No. UNITED
                                                                                                                                    10] and good cause DISTRICT
                                                                                                                                                       appearing, IT IS
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                                             STATES               JUDGE
                                                                                  HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its
                                           Las Vegas, Nevada 89123




                                                                             14   own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                                                                                                    DATED: ____________________________
                                                                             15
                                                                                                                                             _______________________________
                                                                             16                                                              U.S. District Judge Jennifer A. Dorsey
                                                                                                                                             Dated: April 19, 2019
                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                               Page 2 of 2
